Worley, Judge,
dissenting.
I respectfully dissent from the conclusion reached by the majority of the court that the claims here involved define a patentable invention. While all the subject matter set forth in the appealed claims is not'found in any one reference, each of the elements claimed is shown in the prior art and, as combined in the appealed claims, such elements perform their old functions and no new or unexpected result ^appears to have been produced. Accordingly, I am of the opinion that the Patent Office tribunals properly held that the appealed claims fail to define invention over the references cited, and that the decision appealed from should be affirmed. =